 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:12-CR-280-TLN
12                               Plaintiff,             STIPULATION TO CONTINUE SENTENCING
                                                        AND SET PSR SCHEDULE; ORDER
13                         v.
                                                        DATE: July 11, 2019
14   DEBRA FIELDS,                                      TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for Judgment and Sentencing on July 11, 2019.

21          2.     By this stipulation, defendant now moves to continue the Judgment and Sentencing until

22 August 22, 2019, and to set the following PSR schedule:

23                 a)      June 21, 2019: Defendant must provide the completed PSR referral packet to

24          Probation

25                 b)      June 21, 2019: Defendant must complete her interview with Probation

26                 c)      July 11, 2019: Draft Presentence Report

27                 d)      July 25, 2019: Informal Objections to the Presentence Report

28                 e)      August 1, 2019: Final Presentence Report


      STIPULATION TO CONTINUE SENTENCING AND SET        1
      PSR SCHEDULE
 1                 f)     August 8, 2019: Motions to Correct the Presentence Report

 2                 g)     August 15, 2019: Replies or Statements of Non-Opposition and Sentencing

 3         Memoranda

 4                 h)     August 22, 2019: Sentencing

 5         3.      The defendant requests the continuance so that the defense can provide the Probation

 6 Office with information bearing on a final sentencing recommendation.

 7         4.      The government does not object to the proposed PSR and sentencing schedule.

 8

 9         IT IS SO STIPULATED.

10

11
     Dated: May 9, 2019                                     MCGREGOR W. SCOTT
12                                                          United States Attorney
13
                                                            /s/ MIRIAM R. HINMAN
14                                                          MIRIAM R. HINMAN
                                                            Assistant United States Attorney
15

16
     Dated: May 10, 2019                                    /s/ NOA OREN
17                                                          NOA OREN
18                                                          Counsel for Defendant
                                                            Debra Fields
19

20

21
                                                   ORDER
22
           IT IS SO ORDERED this 13th day of May, 2019.
23

24

25

26                                                           Troy L. Nunley
                                                             United States District Judge
27

28

      STIPULATION TO CONTINUE SENTENCING AND SET        2
      PSR SCHEDULE
